The Prudential Insurance Company of AmericaSun-Jin Moon Vice President and Assistant Secretary The Prudential Insurance Company of America 213 Washington Street Newark, NJ 07102-2992 (973) 802-9496 fax: (973) 802-9560 March 12, 2013 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D. C. 20549 Re:Prudential Variable Appreciable Account (File No. 811-5466) Dear Commissioners: On behalf of The Prudential Insurance Company of America and the Prudential Variable Appreciable Account (the “Account”), we hereby submit, pursuant to Rule 30b2-1 under the Investment Company Act of 1940 (the “Act”), that the Account’s annual report for the period ending December 31, 2012 has been transmitted to contract owners in accordance with Rule 30e-2 under the Act. We incorporate by reference the following annual reports for the underlying funds: 1. Filer/Entity:AIM Variable Insurance Funds (Invesco Variable Insurance Funds) Registration No.:811-07452 CIK No.: 0000896435 Accession No.:0001193125-13-083143 Date of Filing:02/28/13 2.Filer/Entity: American Century Variable Portfolios, Inc. Registration No.:811-05188 CIK No.:0000814680 Accession No.:0001437749-13-001847 Date of Filing:02/22/13 3.Filer/Entity:Advanced Series Trust ("AST") Registration No.:811-05186 CIK No.: 0000814679 Accession No.:0001193125-13-091835 Date of Filing:03/05/13 4.Filer/Entity:Janus Aspen Series Registration No.:811-07736 CIK No.: 0000906185 Accession No.:0000950123-13-001391 Date of Filing:02/28/13 5.Filer/Entity:MFS Variable Insurance Trust Registration No.:811-08326 CIK No.: 0000918571 Accession No.:0001193125-13-084093 Date of Filing:02/28/13 6.Filer/Entity:T. Rowe Price International Series, Inc. Registration No.:811-07145 CIK No.: 0000918292 Accession No.:0001206774-13-000760 Date of Filing:02/25/13 7.Filer/Entity:The Prudential Series Fund, Inc. Registration No.:811-03623 CIK No.: 0000711175 Accession No.:0001193125-13-085337 Date of Filing:03/01/13 If you have any questions regarding this filing, please contact me at (973) 802-9496. Sincerely, /s/ Sun-Jin Moon Sun-Jin Moon VIA EDGAR
